DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 1 is missing suitable descriptive legends (as shown below).  Per patent rule 1.84(o), suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.

    PNG
    media_image1.png
    410
    202
    media_image1.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Objections
Claims 1, 6-7, 10, 13 and 17 are objected to because of the following informalities:  
The use of the term “Bluetooth”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 7-8, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kalliola et al. (US 9,702,963 B2), and further in view of Baker et al. (US 2012/003933 A1).
Regarding Claim 1, Kalliola et al. (‘963) discloses “a method of determining a distance between a master device and a remote device [col 2 lines 31-46: receiving, by a first transceiver of an apparatus mounted on a moveable platform, from a remote device, one or more wireless packets including information packets containing angle of arrival information from the remote device, wherein the moveable platform is in motion relative to the remote device…generating distance estimation data in the apparatus relative to the remote device, based on the determined first angle of arrival] comprising: 
communicating bi-directionally between a transceiver of a master device and a transceiver of a remote device with Bluetooth Low Energy communication [col 6 line 45 col 7 line 11:  Bluetooth™ Low Energy (LE) Technology…Bluetooth LE devices may employ a star topology, where one device serves as a master for a plurality of slave devices, the master dictating connection timing by establishing the start time of the first connection event and the slave devices transmitting packets only to the master upon receiving a packet from the master. According to Bluetooth LE .”
Kalliola et al. (‘963) does not explicitly disclose “performing a radio frequency ranging sequence in between an advertising interval or a connection interval of the Bluetooth Low Energy communication; and employing the radio frequency ranging sequence to determine a distance between the master device and the remote device.”
Baker et al. (‘933) describes that Bluetooth devices are peer devices, each including a Bluetooth radio and the four core protocol layers…when two or more Bluetooth devices are connected in a personal area network, one device can become a master device and the remaining devices then become slave devices…a master Bluetooth device can communicate with up to seven slave devices (para 26). Baker et al. (‘933) teaches “performing a radio frequency ranging sequence in between an advertising interval or a connection interval of the Bluetooth Low Energy communication; and employing the radio frequency ranging sequence to determine a distance between the master device and the remote device [para 29: In a wireless personal area network for monitoring sensor data, each sensor device may be joined to the network. In Bluetooth, joining a network when none of the network information is known requires discovery to learn the Bluetooth address of the other device, connection to initiate communication, and pairing to generate a shared secret key for authentication and encryption. While this disclosure uses Bluetooth as an example personal area network, any network, including 802.15.4, Bluetooth LE, ZigBee, UWB, a low-power 802.11 network, Wi-Fi.TM. Direct, 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)  with the teaching of  Baker et al. (‘933) to securely connect RF based devices using range-based authentication [para 29].
Regarding Claim 5, which is dependent on independent claim 1, Kalliola et al. (‘963)/Baker et al. (‘933) discloses all the claimed invention. Kalliola et al. (‘963) further discloses “the radio frequency ranging is at least one of time of flight ranging, phase of flight ranging, angle of arrival ranging, angle of departure ranging, and time difference of arrival ranging [col 2 lines 36- 46: receiving, by a first transceiver of an apparatus mounted on a moveable platform, from a remote device, one or more 
Regarding Claim 7, which is dependent on independent claim 1, Kalliola et al. (‘963)/Baker et al. (‘933) discloses all the claimed invention. Kalliola et al. (‘963) does not explicitly disclose “the radio frequency ranging sequence is Bluetooth.”
Baker et al. (‘933) teaches “the radio frequency ranging sequence is Bluetooth [para 29: In a wireless personal area network for monitoring sensor data, each sensor device may be joined to the network. In Bluetooth, joining a network when none of the network information is known requires discovery to learn the Bluetooth address of the other device, connection to initiate communication, and pairing to generate a shared secret key for authentication and encryption. While this disclosure uses Bluetooth as an example personal area network, any network, including 802.15.4, Bluetooth LE, ZigBee, UWB, a low-power 802.11 network, Wi-Fi.TM. Direct, or a proprietary network could be used. Other physical media such as IR as disclosed in the IEEE 802.11-1999 standard and ultrasonic may be used in lieu of RF. Of these, some technologies allow for ranging and ranging allows proximity detection]; [para 80: the ranging capability of the sensor device may also support a scatter net. A scatter net is a network that comprises two or more personal area networks, each personal area network having two or more RF enabled devices. In a scatter net, at least one of the RF enabled devices is a member of two PANs, allowing communication between PANs. In 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)  with the teaching of  Baker et al. (‘933) to securely connect RF based devices using range-based authentication [para 29].
Regarding Claim 8, which is dependent on independent claim 1, Kalliola et al. (‘963)/Baker et al. (‘933) discloses all the claimed invention. Kalliola et al. (‘963) does not explicitly disclose “the radio frequency ranging sequence is Ultra-Wideband.”
Baker et al. (‘933) teaches “the radio frequency ranging sequence is Ultra-Wideband. [Claim 2: The wireless medical device of claim 1, wherein the ranging functionality is implemented using ultra-wide-band technology]”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)  with the teaching of  Baker et al. (‘933) for more secured and precise ranging applications.
Regarding Claim 10, which is dependent on independent claim 1, Kalliola et al. (‘963)/Baker et al. (‘933) discloses all the claimed invention. Kalliola et al. (‘963) does not explicitly disclose “the radio frequency ranging sequence is one or more of Bluetooth, Ultra-Wideband, and Wi-Fi.”
the radio frequency ranging sequence is one or more of Bluetooth, Ultra-Wideband, and Wi-Fi. [Claim 2: The wireless medical device of claim 1, wherein the ranging functionality is implemented using ultra-wide band technology”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)  with the teaching of  Baker et al. (‘933) for more secured and precise ranging applicaitons.
Regarding Claim 16, which is dependent on independent claim 13, and which has the same limitation as claim 5, Kalliola et al. (‘963)/Baker et al. (‘933) discloses all the claimed invention as shown above for claim 5.

Claims 2, 6, 13, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kalliola et al. (US 9,702,963 B2)/Baker et al. (US 2012/003933 A1), and further in view of Baker et al. (US 2018/0270311 A1).
Regarding Claim 2, which is dependent on independent claim 1, Kalliola et al. (‘963)/Baker et al. (‘933) discloses all the claimed invention. Kalliola et al. (‘963)/Baker et al. (‘933) does not explicitly disclose “the advertising interval or the connection interval is a time between two data transfer events between the master device and the remote device.”
Baker et al. (‘311) teaches “the advertising interval or the connection interval is a time between two data transfer events between the master device and the remote device [Clause 3: The wireless communication module of clause 1 or 2, wherein the wireless communication interface is configured to adopt a communication 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)/Baker et al. (‘933) with the teaching of  Baker et al. (‘311) for parallel and more efficient ranging applications.
Regarding Claim 6, which is dependent on independent claim 1, Kalliola et al. (‘963)/Baker et al. (‘933) discloses all the claimed invention. Kalliola et al. (‘963)/Baker et al. (‘933) does not explicitly disclose “the Bluetooth Low Energy communication and the radio frequency ranging sequencing occur in parallel.”
Baker et al. (‘311) teaches “the Bluetooth Low Energy communication and the radio frequency ranging sequencing occur in parallel [Clause 3:  The wireless communication module of clause 1 or 2, wherein the wireless communication interface is configured to adopt a communication schedule comprising: during a listening period listening in the master device mode for advertising  data transmitted from another wireless communication module operating in the slave device mode; and during an advertising period transmitting in the slave device mode during an advertising period advertising data for transfer to another wireless communication module operating in the master device mode]”.

Regarding independent Claim 13, which is has the same limitations of claims 1, 2 and 10 combined, Kalliola et al. (‘963)/Baker et al. (‘933)/Baker et al. (‘311) discloses all the claimed invention as shown for claims 1, 2 and 10 combined. 
Regarding Claim 17, which is dependent on independent claim 13, and which has the same limitation as claim 6, Kalliola et al. (‘963)/Baker et al. (‘933)/Baker et al. (‘311) discloses all the claimed invention as shown above for claim 6.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kalliola et al. (US 9,702,963 B2)/Baker et al. (US 2012/003933 A1)/Baker et al. (US 2018/0270311 A1), and further in view of Zhu (US 2016/0286340 A1).
Regarding Claim 3, which is dependent on claim 2, Kalliola et al. (‘963)/Baker et al. (‘933)/Baker et al. (‘311) discloses all the claimed invention. Kalliola et al. (‘963)/Baker et al. (‘933)/Baker et al. (‘311) does not explicitly disclose “when the remote device performs an advertising sequence, the advertising interval is between 20 milliseconds and 10.485 seconds.”
Zhu (‘340) teaches “when the remote device performs an advertising sequence, the advertising interval is between 20 milliseconds and 10.485 seconds [para 47: In the Bluetooth discovery process, one device, called a “slave device,” enters an Advertising State to periodically send out one or more advertising packet data units 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)/Baker et al. (‘933)/Baker et al. (‘311) with the teaching of  Zhu (‘340)  for optimum design choice for particular applications that is well-known to one skilled in the art,.
Regarding Claim 14, which is dependent on independent claim 13, and which has the same limitation as claim 3, Kalliola et al. (‘963)/Baker et al. (‘933)/Baker et al. (‘311)/Zhu (‘340) discloses all the claimed invention as shown above for claim 3. 

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kalliola et al. (US 9,702,963 B2)/Baker et al. (US 2012/003933 A1)/Baker et al. (US 2018/0270311 A1), and further in view of Love et al. (US 2018/0172664 A1).
Regarding Claim 4, which is dependent on claim 2, Kalliola et al. (‘963)/Baker et al. (‘933)/Baker et al. (‘311) discloses all the claimed invention. Kalliola et al. (‘963)/Baker et al. (‘933)/Baker et al. (‘311) does not explicitly disclose “when the remote device performs an a connection sequence, the connection interval is between 7.5 milliseconds and 4 seconds.”
Love et al. (‘664) teaches “when the remote device performs an a connection sequence, the connection interval is between 7.5 milliseconds and 4 seconds 102 can be configured to use advertising and connection schemes in a wireless LAN, for example, that are not supported by the operating systems of reader devices 120. For example, according to the Bluetooth Low Energy (BTLE) standard protocol, each BTLE device can be configured according to a set of connection parameters, including a connection interval maximum parameter. The connection interval maximum parameter can determine how often a BTLE controller device (e.g., handheld relay device 200) will ask for data from a BTLE peripheral device (e.g., sensor control device 102). According to the BTLE standard protocol, the connection interval must be between 7.5 milliseconds and 4 seconds. (See “Specification of the Bluetooth System, Covered Core Package version 4.2, Volume 6” at page 76-77 (“4.5.1 Connection Events”].
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)/Baker et al. (‘933)/Baker et al. (‘311) with the teaching of  Love et al. (‘664) for optimum design choice for particular applications that is well-known to one skilled in the art,.
Regarding Claim 15, which is dependent on independent claim 13, Kalliola et al. (‘963)/Baker et al. (‘933)/Baker et al. (‘311)/Love et al. (‘664) discloses all the claimed invention as shown above for claim 4. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kalliola et al. (US 9,702,963 B2)/Baker et al. (US 2012/003933 A1), and further in view of Shahar-Doron et al. (US 2020/0319329 A1).
Regarding Claim 9, which is dependent on independent claim 1, Kalliola et al. (‘963)/Baker et al. (‘933) discloses all the claimed invention. Kalliola et al. (‘963)/Baker et al. (‘933) does not explicitly disclose “the radio frequency ranging sequence is Wi- Fi.”
Shahar-Doron et al. (‘329) teaches “the radio frequency ranging sequence is Wi- Fi [para 47: the wireless communication circuitry 330 may include Wi-Fi Logic 332, a Cellular Modem 334, and Bluetooth Logic 336. The Wi-Fi Logic 332 is for enabling the wireless device 300 to perform Wi-Fi communications, e.g., on an 802.11 network. The Bluetooth Logic 336 is for enabling the wireless device 300 to perform Bluetooth communications. The cellular modem 334 may be capable of performing cellular communication according to one or more cellular communication technologies. Some or all components of the wireless communication circuitry 330 may be used for ranging communications, e.g., using WLAN, Bluetooth, and/or cellular communications].
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)/Baker et al. (‘933) with the teaching of  Shahar-Doron et al. (‘329) for efficient short range communication.

 Claims 11 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kalliola et al. (US 9,702,963 B2)/Baker et al. (US 2012/003933 A1), and further in view of Plain et al. (US 2015/0373749 A1).
Regarding Claim 11, which is dependent on independent claim 1, Kalliola et al. (‘963)/Baker et al. (‘933) discloses all the claimed invention. Kalliola et al. (‘963)/Baker the master device is a vehicle, and the remote device is a key fob.”
Plain et al. (‘749) teaches “the master device is a vehicle, and the remote device is a key fob [para 256: In an example embodiment of the invention, the mobile wireless device 100 may be, for example, a miniature device such as a key fob, smart card, jewelry, or the like. In an example embodiment of the invention, the mobile wireless device 100 may be, for example, a relatively larger cell phone, smart phone, flip-phone, PDA, graphic pad. The mobile wireless device 100 may also be in an automobile or other vehicle].
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)/Baker et al. (‘933) with the teaching of  Plain et al. (‘749) for facilitating secure wireless connection establishment between closely situated apparatuses [Plain et al. (‘749): para 1].
Regarding Claim 18, which is dependent on independent claim 13, and which  has the same limitation as claim 11, Kalliola et al. (‘963)/Baker et al. (‘933)/Shahar-Doron et al. (‘329) discloses all the claimed invention as shown above for claim 11. 

Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kalliola et al. (US 9,702,963 B2)/Baker et al. (US 2012/003933 A1), and further in view of Desai (US 2008/0279162 A1).
Regarding Claim 12, which is dependent on independent claim 1, Kalliola et al. (‘963)/Baker et al. (‘933) discloses all the claimed invention. Kalliola et al. (‘963)/Baker the master device is a cell phone, and the remote device is headphones.”
Desai (‘162) teaches “the master device is a cell phone, and the remote device is headphones [para 43: one or more wireless communication devices can be Bluetooth-enabled… cell phone host 22 could communicate via Bluetooth technology with a Bluetooth headset and place wireless telephone calls via a base station of wireless IP telephone calls via an access point or base station]”.
.It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the method of Kalliola et al. (‘963)/Baker et al. (‘933) with the teaching of  Desai (‘162) cooperative transceiving by wireless interface devices [para 3].
Regarding Claim 19, which is dependent on independent claim 13, and which  has the same limitation as claim 12, Kalliola et al. (‘963)/Baker et al. (‘933)/Desai (‘162) discloses all the claimed invention as shown above for claim 12. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kapoor et al. (US 9,860,932 B2) describes master device for using connection attribute of electronic accessories connections to facilitate locating an accessory.
Skillermark et al. (US 2018/0199397 A1) describes that the protocol does not include any explicit acknowledgement of the connection request message and such a decoding failure is hence unknown to the initiator, which may assume that the advertiser 
Burugupalli et al. (US 2020/0015038 A1) describes that the wireless communication circuitry 330 may include Wi-Fi Logic 332, a Cellular Modem 334, and Bluetooth Logic 336. The Wi-Fi Logic 332 is for enabling the wireless device 300 to perform Wi-Fi communications, e.g., on an 802.11 network. The Bluetooth Logic 336 is for enabling the wireless device 300 to perform Bluetooth communications. The cellular 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648